                          IN THE U~ITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRE WESTBROOK                           FILED              CIVILACTION

         V.                                OEC 1 ~ 2019
                                         KAiE~~
ANDREW SAUL 1,                  By,                 · pep.Cl~
Commissioner of Social Security                              NO. 18-5105

                                                  ORDER


        AND NOW, this J /           day of December, 2019, upon consideration of the Plaintiffs

Request for Review and the Defendant's response thereto, it is HEREBY ORDERED that:

        The Claimant's Request for Review is GRANTED IN PART and the matter remanded

for a finding as to Westbrook's ability to walk and/or stand which is consistent with the medical

and other evidence, and to obtain additional vocational expert testimony to determine whether

work is available which would accommodate the new RFC assessment.




                                                    BY THE COURT:




                                                    JACO  . HART
                                                    UKITED TATES MAGISTRATE JUDGE




1
 Andrew Saul is now the Commiss10ner of Social Secunty and is automat1cally substituted as a party pursuant to
Fed. R C1v. Pr. 25(d); and see 42 USC §405(g) ("Any action instituted in accordance with this subsection shall
survive notw1thstandmg any change in the person occupying the office ofComm1ssioner of Social Security ... ")
